DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Overes (US PGPub 2011/0170316 A1) discloses (Fig. 1) a light guide with a distribution area 101 and an emission area 102 separated by an elongated recess 103 that increases in depth, with the depth being in the thickness direction of the light guide (Figs. 3a, 3d).
Parker et al. (US PGPub 2012/0075555 A1) teaches (Fig. 24) a groove 291a having length greater than a width of the light guide.
Yang et al. teaches (Fig. 2A) a groove 111 having length greater than a width of the light guide.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Overes, which as discussed above teaches an elongated recess 103 having the same purpose of dividing between a distribution area 101 and a 
However, the prior art does not teach or suggest this type of elongated recess having length greater than the width of the light guide plate.  As seen in Applicant’s Fig. 8 and Page 6, Paragraph 6, the elongated recess 20 has length that exceeds the width, whereas the elongated recess of Overes has length substantially the same or slightly less than the width.
While it is known per se to have an elongated recess 20 has length that exceeds the width of the light guide plate, as seen in Parker et al. and Yang et al., the prior art does not teach the combination of the length of the elongated recess having length greater than the width in the particular type of elongated recess with the function of separating a light distribution area from the light emission area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                                                                       

 /ELMITO BREVAL/
Primary Examiner, Art Unit 2875